Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment was given in an interview and email with Manita Rawat, mrawat@duanemorris.com, (650) 847-4157 on May 14, 2021.


In the Claims
The claims have been amended as follows:
1.    (Currently Amended) A method comprising:
receiving, at a server and from a database, a current shelf inventory of a product on a shelf in  a store;
generating, at the server and based on the current shelf inventory of the product, and using a rate of sales model specific to the product, a schedule for restocking the product on the shelf;
receiving, at the server, a real-time notification that at least one unit of the product has been removed from the shelf;
modifying the current shelf inventory based on the notification, to yield an updated shelf inventory;
executing a plurality of machine learning models on the rate of sales model, resulting in multiple forecasts of future sales;
selecting a single forecast from the multiple forecasts based on past performance of a machine learning model which generated the single forecast;

updating inter-purchase times for the product based on the sale, resulting in updated inter purchase times;
modifying the rate of sales model based on the sale updated inter-purchase times, to yield an updated rate of sales model specific to the product,
generating, using the updated shelf inventory and the updated rate of sales model, an updated schedule for restocking the product on the shelf; and
sending a request to restock the product on the shelf to an autonomous vehicle[[.]];
receiving, by the autonomous vehicle, the request to restock the product on the shelf; and
in response to receiving the request to restock the product on the shelf by the autonomous vehicle, proceeding to restock the item by the autonomous vehicle.


11.    (Currently Amended) A system comprising:
a processor; and
a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising:
receiving, from a database, a current shelf inventory of a product on a shelf in a store; 
generating, based on the current shelf inventory of the product and using a rate of sales model specific to the product, a schedule for restocking the product on the shelf, wherein the rate of sales model has calculated rates of sale based on shelf inventory;
receiving a real-time notification from a camera monitoring the shelf that at least one unit of the product has been removed from the shelf;
modifying the current shelf inventory based on the notification, to yield an updated shelf inventory;
executing a plurality of machine learning models on the rate of sales model, resulting in multiple forecasts of future sales;
selecting a single forecast from the multiple forecasts based on past performance of a machine learning model which generated the single forecast;
tuning the machine learning algorithm to avoid overfitting;
updating inter-purchase times for the product based on the sale, resulting in updated inter-purchase times;

generating, using the updated shelf inventory and the updated rate of sales model, an updated schedule for restocking the product on the shelf [[.]];
sending a request to restock the product on the shelf to an autonomous vehicle;
receiving, by the autonomous vehicle, the request to restock the product on the shelf; and
in response to receiving the request to restock the product on the shelf by the autonomous vehicle, proceeding to restock the item by the autonomous vehicle.


17.    (Currently Amended) A non-transitory computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising:
receiving, from a database, a current shelf inventory of a product on a shelf in a store; generating, based on the current shelf inventory of the product and using a rate of sales model specific to the product, a schedule for restocking the product on the shelf, wherein the rate of sales model has calculated rates of sale based on shelf inventory;
receiving a real-time notification from a camera monitoring the shelf that at least one unit of the product has been removed from the shelf;
modifying the current shelf inventory based on the notification, to yield an updated shelf inventory;
executing a plurality of machine learning models on the rate of sales model, resulting in multiple forecasts of future sales;
selecting a single forecast from the multiple forecasts based on past performance of a machine learning model which generated the single forecast;
tuning the machine learning algorithm to avoid overfitting;
updating inter-purchase times for the product based on the sale, resulting in updated inter purchase times;
modifying the rate of sales model based on the sale updated inter-purchase times, to yield an updated rate of sales model specific to the product, and
generating, using the updated shelf inventory and the updated rate of sales model, an updated schedule for restocking the product on the shelf [[.]];
sending a request to restock the product on the shelf to an autonomous vehicle;
causing the autonomous vehicle to receive the request to restock the product on the shelf; and
in response to causing the autonomous vehicle to receive the request to restock the product on the shelf, causing the autonomous vehicle to proceed to restock the item.

Allowable Subject Matter
Claims 1 – 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The most remarkable prior art of record is:
Meyer (U.S. Patent Publication No. 2014/0201042)
Elazary (U.S. Patent Publication No. 2016/0304281) 
Gaurav (U.S. Patent Publication No. 2020/0219042)
Bauer (U.S. Patent Publication No. 2003/0216969).

The prior art fails to disclose at least the following limitations in the independent claims:
A method comprising:
receiving, at a server and from a database, a current shelf inventory of a product on a shelf in  a store;
generating, at the server and based on the current shelf inventory of the product, and using a rate of sales model specific to the product, a schedule for restocking the product on the shelf;

modifying the current shelf inventory based on the notification, to yield an updated shelf inventory;
executing a plurality of machine learning models on the rate of sales model, resulting in multiple forecasts of future sales;
selecting a single forecast from the multiple forecasts based on past performance of a machine learning model which generated the single forecast;
tuning the machine learning algorithm to avoid overfitting;
updating inter-purchase times for the product based on the sale, resulting in updated inter purchase times;
modifying the rate of sales model based on the sale updated inter-purchase times, to yield an updated rate of sales model specific to the product,
generating, using the updated shelf inventory and the updated rate of sales model, an updated schedule for restocking the product on the shelf; and
sending a request to restock the product on the shelf to an autonomous vehicle[[.]];
receiving, by the autonomous vehicle, the request to restock the product on the shelf; and
in response to receiving the request to restock the product on the shelf by the autonomous vehicle, proceeding to restock the item by the autonomous vehicle.


None of the prior art of record remedies the deficiencies found in Meyer, Elazary, Bauer and Guarav.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form attached. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687